UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7080


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

ROBERT JAMES GADSEN, a/k/a Axe-Head, a/k/a Robert James,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:97-cr-00274-PMD-1)


Submitted:    November 10, 2009            Decided:   December 10, 2009


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert James Gadsen, Appellant Pro Se. Sean Kittrell, Assistant
United   States  Attorney,   Charleston, South  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Robert    James    Gadsen      seeks     to    appeal      the    district

court’s order treating his petition for a writ of error audita

querela as a successive 28 U.S.C.A. § 2255 (West Supp. 2009)

motion, and dismissing it on that basis.                       The order is not

appealable     unless   a    circuit         justice     or    judge       issues   a

certificate of appealability.                28 U.S.C. § 2253(c)(1) (2006);

Jones v. Braxton, 392 F.3d 683, 687 (4th Cir. 2004); Reid v.

Angelone, 369 F.3d 363, 369 (4th Cir. 2004).                    A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                  28 U.S.C. § 2253(c)(2)

(2006).      A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional    claims    by    the    district      court    is   debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.             Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                           We have

independently reviewed the record and conclude that Gadsen has

not made the requisite showing.

          Accordingly,      we    deny   a     certificate      of   appealability

and dismiss the appeal.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the



                                         2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3